DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulka et al [US 6087930 A].
As for claim 11, Kulka discloses tire component (10) for a green tire comprising: 
a rubber region of the tire component being made of rubber (column 4, lines 53-57), 
at least one transmitting and receiving device being arranged in the rubber region (30, 32, 34, column 5, line 47 – column 6, line 32), 
the at least one transmitting and receiving device being an electromagnetically acting transmitting and receiving device (column 4, lines 47-52 and column 5, line 13 – column 6, line 32), and 
the at least one transmitting and receiving device having at least one antenna, wherein the at least one antenna is arranged on a carrier device (column 4, lines 47-65 and column 5, lines 47-56).
claim 12, Kulka discloses that the carrier device is one of a fabric, a glass fiber fabric, a nylon fabric, a polyamide fabric, a polyester fabric, a poly(p-phenylene terephthalamide) fabric and/or a cotton fabric, or is a film, the film being formed from polyamide, polypropylene and/or polyethylene terephthalate (column 4, lines 47-52).
As for claim 13, the claim is interpreted and rejected using the same reasoning as claim 11 above.
As for claim 14, Kulka shows that the rubber region is formed from a crude rubber and/or an elastomer (column 4, lines 55-60).
As for claim 15, the claim is interpreted and rejected using the same reasoning as claim 1 above. See also Figures 7 & 8.
Claim 18 is interpreted and rejected using the same reasoning as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulka et al as applied to the claims above.
As for claim 16¸ the claim is interpreted and rejected using the same reasoning as claim 11 above.  The claimed an inner tire surface; an outer tire surface, wherein, starting from the axis of rotation, the outer tire surface lies radially further outward than the inner tire surface and the outer tire surface is oriented away from the green tire and the inner tire surface is oriented toward the axis of rotation describes a typical tire known in the art the time of filing the instant application. Examiner takes official notice that the described tire was well known in the art.  As such, it would have been obvious to the skilled artisan to apply the tire component of Kulka to a green tire construction as was known in the art at the time of filing the instant application.
As for claim 17, the tire has been vulcanized (column 4, lines 53—57; Kulka discloses that the encapsulating rubber region is cured so as to be compatible with the tire. This teaching suggests that the tire is vulcanized.).
As for claim 19¸ Kulka does not explicitly teach wherein, after providing the electromagnetically acting transmitting and receiving device and prior to the introducing the electromagnetic transmitting and receiving device, the rubber region is cut open to create a receiving opening within the rubber region and subsequently the electromagnetic transmitting and receiving device is arranged in the receiving opening, or the electromagnetic transmitting and receiving device is shot into the rubber region.  However, the teachings shown in claim 1 above shows that the transmitting and receiving devices are encapsulated by the rubber region.  The 
Claim 20 is interpreted and rejected using the same reasoning as claims 17-19 above.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kulka et al as applied to the claims above, and further in view of Dominak et al [US 20040182494 A1].
As for claim 21, Kulka does not disclose that the carrier device is a fabric.  In an analogous art for a tire component, Dominak discloses that it was known in the art for a carrier device to be a fabric that connects with a rubber region (paragraphs 0029-0030).  Having each of the references on hand, it would have ben obvious to one having ordinary skill in the art to try the known flexible fabrics of Dominak in the invention of Kulka.  The artisan would have expected the fabric to provide flexibility, heat resistance, and stability as taught by Dominak. The skilled artisan would have good reason to pursue the known options for carriers that were within his/her technical grasps at the time of filing the instant application.  As for the material bonding connection, the skilled artisan would have recognized that an appropriate bonding connection must be present in order to keep the tire component in place in the tire.
As for claim 22, the claim is interpreted and rejected using the same reasoning as claim 21 above.
As for claim 23, the at least one antenna is a non-linear antenna and extends from the at least one transmitting and receiving device and follows a meandering shape configured to compensate for expansion of surrounding rubber material (Kulka, column 2, lines 26-53 and column 5 lines 47-55.  Kulka suggests that any types of antenna can be used along with the invention as opposed to a specialty type antenna.  Having these teachings on hand, it would have 
As for claims 24-27, the claims are interpreted and rejected using the same reasoning as claims 1 and 15 above.  Examiner takes official notice that it was known in the art to mount transponders/tire components at various locations on a tire.  Having this teaching on hand, it would have been obvious to the skilled artisan to position the tire component in a known opening within a region of a tire. 
Claim 28 is interpreted and rejected using the same reasoning as claim 21 above.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kulka et al in view of Dominak et al as applied to claim 28 above, and further in view of Fenkanyn [US 8157172 B2].
As for claim 29, neither Kulka nor Dominak specifically show that tire component is part of the green tire.  In an analogous art, Fenkanyn discloses that it was known for a rubber region to be a part of a green tire comprised of rubber and a tire component is part the green tire (column 3, lines 57 – column 4, line 5).  Having these teachings on hand it would have been obvious to the skilled artisan for the tire component to be associated with the green tire.  The skilled artisan would have had good reason to associate the tire component with the green tire before full on construction of the tire. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references shows the state of the art at the time of filing the invention, for tire components mounted to a tire.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684